On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 24, 2017 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Genesee Co. Drain Comm'r Jeffrey Wright v. Genesee Co. (Docket No. 156579) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.
Clement, J., did not participate due to her prior involvement as chief legal counsel for the Governor.